SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 4, 2010 PIONEER NATURAL RESOURCES COMPANY (Exact name of registrant as specified in its charter) Delaware 1-13245 75-2702753 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5205 N. O'Connor Blvd., Suite 200, Irving, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (972) 444-9001 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition Pioneer Natural Resources Company (the “Company”) hereby furnishes the portions, if any, of the presentation filed as Exhibit 99.1 to this report (the “Presentation”) that constitute material non-public information regarding the Company’s results of operations or financial condition for a completed quarterly or annual period. Item 7.01. Regulation FD Disclosure. On October 4, 2010, the Company will post the Presentation on the Company’s website, www.pxd.com. A copy of the Presentation can be reviewed at the website by first selecting “Investors,” then “Investor Presentations.” Item 9.01. Financial Statements and Exhibits (d) Exhibits 99.1 Investor Presentation — Hart Energy’s Developing Unconventional Gas Conference October 5, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PIONEER NATURAL RESOURCES COMPANY By: /s/ Frank W. Hall Frank W. Hall, Vice President and Chief Accounting Officer Date:October 4, 2010 EXHIBIT INDEX PIONEER NATURAL RESOURCES COMPANY EXHIBIT INDEX Exhibit No. Description 99.1(a) Investor Presentation — Hart Energy’s Developing Unconventional Gas Conference October 5, 2010. (a) Furnished herewith.
